EXHIBIT 2.1 SECURITIES PURCHASE AGREEMENT by and among CAPITALSOURCE INC., CHR HUD BORROWER LLC, CSE MORTGAGE LLC, CSE SLB LLC, CSE SNF HOLDING LLC and OMEGA HEALTHCARE INVESTORS, INC. November 17, 2009 TABLE OF CONTENTS SECTION 1. ACQUISITION OF ACQUIRED COMPANY SECURITIES, CASABLANCA OPTION AND HUD COMPANY SECURITIES 2 SECTION 2. PURCHASE AND SALE OF ACQUIRED COMPANY SECURITIES AND CASABLANCA OPTION 2 Purchase Price 2 Additional Adjustments and Apportionments 4 Payments and Computations 6 SECTION 3. PURCHASE AND SALE OF HUD COMPANY SECURITIES 6 Purchase Price 6 Additional Adjustments and Apportionments 9 Delta Notes 11 SECTION 4. SELLERS’ REPRESENTATIONS AND WARRANTIES 11 Organization and Good Standing 11 Power and Authorization 12 Capitalization 12 No Conflicts and Consents 13 Limited Operations, Assets and Liabilities; Financial Statements 14 Real Property 14 Taxes 16 Litigation 18 Labor Matters 18 Contracts and Commitments 19 Existing Condition 19 Compliance with Laws and Permits 19 Environmental 20 Transactions With Affiliates 22 Insurance 22 Indebtedness 23 Operator Matters 24 Intellectual Property 25 Medicare, Medicaid and Participation 25 Health Care Compliance 26 Investment Representations and Ownership of Buyer Common Stock 26 Brokers 26 St. Petersburg Property 26 SECTION 5. REPRESENTATIONS AND WARRANTIES OF BUYER 27 Organization and Good Standing 27 Power and Authorization 27 Validity of Contemplated Transactions 27 Consents 28 Litigation 28 Sufficient Funds 28 Capitalization; Stock Consideration 28 SEC Documents; Financial Statements 29 Existing Condition 29 Brokers 29 Taxes 29 Operator Matters 31 ii SECTION 6. COVENANTS OF THE PARTIES 31 Conduct of Business Pending Closing 31 Access 34 Consents and Cooperation 35 No Solicitation 35 Disclosure Schedule 37 Notices of Certain Events 37 Seller Releases 38 Datasite Materials and Portfolio Records 38 Property Financial Statements 39 Public Announcements 39 Confidentiality 39 Right of First Refusal 40 Estoppel Certificates 40 Intercreditor Arrangements 41 Title Searches; Title Commitments 41 Seller Cooperation with Transaction Financing 42 HUD Audits 42 Deferred Closing Option 43 Synthetic Debt 44 HUD Portfolio Loan 44 Qualifications 44 Delivery of Purchase Price 45 SECTION 6A TAX COVENANTS 45 6A.1 Tax Matters – Pre-Closing Periods 45 iii 6A.2 Acquired Companies Tax Compliance Matters 45 6A.3 Terms 48 SECTION 7. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS – CORE PORTFOLIO CLOSING 49 Deliveries at the Core Portfolio Closing 49 Representations and Warranties 49 Performance of Covenants 49 No Material Adverse Effect 49 Approvals 50 Legal Matters 50 Outstanding Indebtedness 50 Title Insurance 50 SECTION 7A: CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS – HUD PORTFOLIO CLOSING 50 7A.1 Deliveries at HUD Portfolio Closing 51 7A.2 Representations and Warranties 51 7A.3 Performance of Covenants 51 7A.4 No Material Adverse Effect 51 7A.5 Approvals 51 7A.6 Legal Matters 52 7A.7 Outstanding Indebtedness 52 7A.8 HUD Financing 52 7A.9 Title Insurance 52 SECTION 8. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS – CORE PORTFOLIO CLOSING 53 Deliveries at Closing 53 iv Representations and Warranties 53 Performance of Covenants 53 [Intentionally Omitted] 53 Legal Matters 53 Assumed Indebtedness 54 Registration Rights Agreement 54 SECTION 8A CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS – HUD PORTFOLIO CLOSING 54 8A.1 Deliveries at HUD Portfolio Closing 54 8A.2 Representations and Warranties 54 8A.3 Performance of Covenants 54 8A.4 Approvals 55 8A.5 Legal Matters 55 8A.6 Assumed HUD Portfolio Indebtedness 55 SECTION 9. CORE PORTFOLIO CLOSING 55 Time and Place of the Core Portfolio Closing; Extension 55 Deliveries at the Core Portfolio Closing by Sellers 55 Deliveries at the Core Portfolio Closing by the Buyer 57 Transfer Taxes 58 SECTION 9A HUD PORTFOLIO CLOSING 59 9A.1 Time and Place of HUD Portfolio Closing; Extension 59 9A.2 Deliveries at the HUD Portfolio Closing by Sellers 59 9A.3 Deliveries at the HUD Portfolio Closing by the Buyer 61 SECTION 10. TERMINATION AND ABANDONMENT 62 Termination 62 Effect of Termination 64 v SECTION 11. INDEMNIFICATION 64 Survival 64 Indemnification 65 Environmental Remediation 69 SECTION 12. CERTAIN ADDITIONAL COVENANTS AND AGREEMENTS 70 Casualty 70 Condemnation Pending Closing 71 Additional Covenants 71 St. Petersburg Property 72 Limit Violations 73 SECTION 13. DEFINITIONS 73 SECTION 14. GENERAL PROVISIONS 88 Construction 88 Further Assurances 88 Costs and Expenses 89 Notices 89 Assignment and Benefit 90 Amendment, Modification and Waiver 90 Governing Law; Consent to Jurisdiction 91 Section Headings and Defined Terms 91 Severability 91 Counterparts 91 Entire Agreement 91 Waiver of Jury Trial 92 Remedies 92 Facility Inspections 92 vi SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November17, 2009, by and among CapitalSource Inc., a Delaware corporation (“CapitalSource”), CHR HUD Borrower LLC, a Delaware limited liability company (“CHR HUD Borrower”), CSE Mortgage LLC, a Delaware limited liability company (“CSE Mortgage”), CSE SLB LLC, a Delaware limited liability company (“CSE SLB”), CSE SNF Holding LLC, a Delaware limited liability company (“SNF Holding”) and Omega Healthcare Investors, Inc., a Maryland corporation (the “Buyer”).Capitalized terms used in this Agreement shall have the respective meanings ascribed to them in Section 13hereof.CapitalSource, CHR HUD Borrower, CSE Mortgage, CSE SLB, and SNF Holding are collectively referred to herein as the “Sellers.” R E C I T A L S: WHEREAS, CSE Mortgage, CSE SLB and SNF Holding beneficially own 100% of the issued and outstanding equity, membership and similar interests (the “Acquired Company Securities”) of the entities listed on ScheduleI hereto (the “Acquired Companies”); WHEREAS, each Acquired Company owns, directly or indirectly, the healthcare property or properties identified by the physical address set forth immediately opposite such Acquired Company’s name on Schedule I hereto (the “Acquired Properties”); WHEREAS, CHR HUD Borrower and SNF Holding beneficially own 100% of the issued and outstanding equity, membership and similar interests (the “HUD Company Securities”) of the entities listed on ScheduleII hereto (the “HUD Companies”); WHEREAS, each HUD Company owns, directly or indirectly, the healthcare property or properties identified by the physical address set forth immediately opposite such HUD Company’s name on ScheduleII hereto (the “HUD Properties”); WHEREAS, CSE SLB owns 100% of the membership interests (the “Casablanca Units”) of CSE Casablanca Holdings LLC, a Delaware limited liability company (“Casablanca Holdings”), which in turn owns, through various direct and indirect subsidiaries (the “Casablanca Subsidiaries”), the various healthcare properties identified by the physical addresses listed on ScheduleIII hereto (each a “Casablanca Property” and collectively, the “Casablanca Properties”); and WHEREAS, at the Core Portfolio Closing, each of the Sellers, as applicable, desires to sell to the Buyer, and the Buyer desires to purchase from each Seller, as applicable, the Acquired Company Securities owned by such Seller, on the terms and conditions set forth in this Agreement; WHEREAS, at the Core Portfolio Closing, CSE SLB desires to sell to the Buyer, and the Buyer desires to purchase from CSE SLB, an option (the “Casablanca Option”) to acquire 100% of the Casablanca Units on the terms and conditions set forth in this Agreement and in the option agreement in the form attached hereto as Exhibit A (“Casablanca Option Agreement”);and WHEREAS, at the HUD Portfolio Closing, each of the Sellers, as applicable, desires to sell to the Buyer, and the Buyer desires to purchase from each Seller, as applicable, the HUD Company Securities owned by such Seller, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, each intending to be legally bound, hereby agree as follows: SECTION 1. ACQUISITION OF ACQUIRED COMPANY SECURITIES, CASABLANCA OPTION AND HUD COMPANY SECURITIES Subject to the terms and conditions of, and on the basis of and in reliance upon the covenants, agreements and representations and warranties set forth in, this Agreement, (i) at the Core Portfolio Closing, Sellers, as applicable, shall sell, transfer, convey, assign and deliver to the Buyer, and the Buyer shall purchase and acquire from such Sellers, free and clear of all Encumbrances except for Permitted Securities Encumbrances, the Acquired Company Securities and the Casablanca Option, and (ii) at the HUD Portfolio Closing, Sellers, as applicable, shall sell, transfer, convey, assign and deliver to the Buyer, and the Buyer shall purchase and acquire from such Sellers, free and clear of all Encumbrances except for Permitted Securities Encumbrances, the HUD Company Securities. SECTION 2. PURCHASE AND SALE OF ACQUIRED COMPANY SECURITIES AND CASABLANCA OPTION 2.1 Purchase Price. (a)The aggregate purchase price for the Acquired Company Securities and the Casablanca Option payable by the Buyer to Sellers shall be $294,392,470 (the “Base Purchase Price”), consisting of: (i) an amount in cash equal to $161,440,791 (the “Cash Consideration”); (ii) $50,820,000 (the “Initial Stock Value”), increased or decreased in accordance with Sections 2.1 and 2.2 (such adjusted Initial Stock Value, the “Adjusted Stock Value,” and such adjustments, the “Closing Adjustments”), in the form of a number of shares of Buyer Common Stock (such shares, the “Stock Consideration”) calculated pursuant to Section2.1(b), of which $25,000,000 of the Stock Consideration shall constitute the consideration for the Casablanca Option; (iii) $59,353,561 of Indebtedness of Sellers or the Acquired Companies assumed by the Buyer, which such Indebtedness shall be designated in a certificate delivered from Sellers no later than five (5) Business Days prior to the Core Portfolio Closing Date (the “Assumed Indebtedness”); and 2 (iv)a promissory note made by the Buyer to Sellers in the principal amount of $22,778,117 in substantially the form attached hereto as ExhibitB-1 (the “Note”). The Base Purchase Price as adjusted pursuant to this Agreement is referred to as the “Final Purchase Price.”The allocation of the Final Purchase Price among the Acquired Companies agreed to by the Buyer and Sellers is set forth on Schedule 2.1(a) hereto.The Cash Consideration, Stock Consideration and the Note shall be paid to Sellers or their Affiliates as directed by Sellers in a notice delivered no less than three (3) Business Days prior to the Core Portfolio Closing. (b)The number of shares of Buyer Common Stock that comprise the Stock Consideration shall equal the Adjusted Stock Value divided by the average VWAP for the five Trading Day period ending with the Trading Day immediately prior to the Core Portfolio Closing Date (the “Core Portfolio Closing Date VWAP”); provided, however, that the Core Portfolio Closing Date VWAP (i) shall equal 110% of the Initial VWAP if the Core Portfolio Closing Date VWAP is greater than 110% of the Initial VWAP and (ii) shall equal 90% of the Initial VWAP if the Core Portfolio Closing Date VWAP is less than 90% of the Initial VWAP.The “Initial VWAP” shall equal $16.93. (c)On the Core Portfolio Closing Date, the Initial Stock Value shall be (i) increased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed Indebtedness is less than $59,353,561, or (ii) decreased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed Indebtedness is greater than $59,353,561. (d)Notwithstanding the foregoing, if CapitalSource notifies Buyer at least two (2) Business Days prior to the Core Portfolio Closing Date that CapitalSource reasonably anticipates that, following the various adjustments required pursuant to Sections 2.1 and 2.2 hereof,the aggregate dollar value of the Stock Consideration (the “Closing Stock Value Amount”) valued at the VWAP as of the day prior to the date such notice is delivered (the “Closing Stock Value”) may be greater than 25% of the sum of (A) the Cash Consideration, plus (B) the Closing Stock Value Amount, plus (C) the amount of the Assumed Indebtedness, plus (D) the principal amount of the Note (the dollar amount of such excess, the “Excess Stock Value”), then the number of shares of Buyer Common Stock comprising the Stock Consideration shall be reduced by an amount that equals the Excess Stock Value divided by the Closing Stock Value, and the Excess Stock Value shall be paid by the Buyer to Sellers in the form of a new promissory note made by the Buyer to Sellers in the principal amount of such Excess Stock Value (the “Adjustment Note”) in the form attached hereto as ExhibitB-2. (e)Tax Treatment of the Purchase and Sale of Acquired Company Securities.Solely for U.S. federal Income Tax purposes, the Buyer and each Seller, as applicable, shall treat the purchase and sale of the Acquired Company Securities as a purchase and sale of each of the Acquired Properties and other assets owned by the Acquired Companies.The purchase price for Income Tax purposes of the Acquired Properties and other assets shall equal the Final Purchase Price (plus any other items constituting consideration for purposes of Section 1060 of the Code), minus the value of the Stock Consideration issued in respect of the Casablanca Option.The allocation of such purchase price to the Acquired Properties and other assets of the Acquired Companies shall be agreed to by the Buyer and Sellers within ninety (90) days after the Core Portfolio Closing Date for such Acquired Company Securities.The Buyer and Sellers and each of their respective Affiliates shall take all actions and properly and timely file all Tax Returns (including, but not limited to, IRS Form 8594 (Asset Acquisition Statement) consistent with such allocation).None of the Sellers or the Buyer shall take any position for U.S. federal Income Tax purposes (whether in audits, Tax Returns or otherwise) that is inconsistent with the allocation unless required to do so by applicable Law. In the event that any Tax authority disputes such allocation, Sellers or the Buyer, as the case may be, shall promptly notify the other party of the nature of such dispute. 3 2.2 Additional Adjustments and Apportionments. (a)Sellers and the Buyer hereby acknowledge and agree that, as of the Core Portfolio Closing Date:(i) certain costs and expenses, including any Taxes (franchise, income or other), relating to the Acquired Companies and the Acquired Properties, (A) may have accrued during and be applicable for the period ending at 12:01 a.m. (New York time) on the Core Portfolio Closing Date (such period, the “Pre-Closing Period”) but will not have been paid by Sellers or the applicable Acquired Company prior to the end of the Pre-Closing Period (such accrued expenses, if any, that are unpaid as of the end of the Pre-Closing Period being hereinafter referred to as “Accrued Expenses”) or (B) will not accrue until, or may be applicable for, the period after 12:01 a.m. (New York time) on the Core Portfolio Closing Date (the “Post-Closing Period”) but will have been paid by Sellers or one or more of the applicable Acquired Companies prior to the beginning of the Post-Closing Period (such unaccrued expenses, if any, that have been prepaid as of the beginning of the Post-Closing Period being hereinafter referred to as “Prepaid Expenses”); and (ii)certain items of income and revenue relating to the Acquired Companies and the Acquired Properties, including, without limitation, rental income (excluding Past Due Rent), (A)may have accrued during or be applicable for the Pre-Closing Period but will not have been paid during the Pre-Closing Period (such accrued income, revenue and other amounts, if any, that are unpaid as of the end of the Pre-Closing Period, the “Accrued Income”) or (B)will not accrue until, or may be applicable for, the Post-Closing Period but will have been paid prior to the Post-Closing Period (such unaccrued income, revenue and other amounts, if any, that have been prepaid as of the beginning of the Post-Closing Period being hereinafter referred to as “Prepaid Income”).Subject to the other provisions herein contained, the Accrued Expenses, Prepaid Expenses, Accrued Income and Prepaid Income shall be apportioned (on the basis of a 365 day year) to Sellers with respect to the Pre-Closing Period and the Buyer with respect to the Post-Closing Period.Notwithstanding the foregoing, “Accrued Income” shall exclude any rent as to which the Tenant is fifteen (15) days or more past due as of the Core Portfolio Closing Date (“Past Due Rent”), and “Accrued Expenses” shall exclude any accrued, but unpaid costs or expenses for which a Tenant is obligated to reimburse any of the Acquired Companies pursuant to the terms of a Property Lease; provided, however, that in the event a Tenant is, as of the Core Portfolio Closing Date, in default of (and all applicable cure periods have expired), or disputing any obligation to pay such costs or expenses, the amount thereof shall be payable by Sellers for purposes of establishing the apportionments contemplated by this Section 2.2(a).Subsequent to the Core Portfolio Closing Date, the Buyer shall use its commercially reasonable efforts to enforce the terms of the applicable Property Lease and shall remit to Sellers the amount of any such defaulted or disputed costs and expenses together with any Past Due Rent actually collected by the Buyer less all fees and expenses incurred by the Buyer in collecting such monies.In addition to the foregoing, any amounts held by Sellers or any of the Acquired Companies as deposits as set forth on Section 4.6(e) of Sellers’ Disclosure Schedule, (excluding any amount set forth on Schedule 2.2(c)), will be paid (if not already held in an account of the Acquired Companies) over to the Buyer on the Core Portfolio Closing Date, or contributed to the Acquired Companies on or prior to the Core Portfolio Closing Date. 4 (b)Not later than ten (10) Business Days prior to the Core Portfolio Closing Date, Sellers shall prepare and deliver to the Buyer a written statement setting forth, as of the Core Portfolio Closing Date, a reasonably detailed good faith calculation ofthe Accrued Expenses, Prepaid Expenses, Accrued Income and Prepaid Income for each of the Acquired Companies and Acquired Properties.The Buyer shall have the right to review such written statement and shall notify Sellers of any objection thereto within three (3) Business Days after the receipt thereof.Sellers and the Buyer shall negotiate in good faith to attempt to resolve any objection made by the Buyer, provided that if the parties are unable to agree upon a reasonably detailed calculation of such amounts at least five (5) Business Days prior to the Core Portfolio Closing Date, the Buyer and Sellers shall promptly cause an independent accountant to be mutually agreed upon by the Buyer and Sellers (the “Accountant”), to review this Agreement and the disputed amounts for the purposes of calculating such disputed amounts (it being understood that in making such calculation, the Accountant shall be functioning as an expert and not as an arbitrator).In making such calculation, the Accountant shall consider only those amounts in the Sellers’ calculation of the Accrued Expenses, Prepaid Expenses, Accrued Income and Prepaid Income as to which Buyer has disagreed.The Accountant shall deliver to the Buyer and Sellers, as promptly as practicable, a report setting forth its estimation of each disputed amount.The fees and expenses of any such Accountant shall be shared equally between the Buyer and CapitalSource.If the Buyer does not notify Sellers of any objection within such three Business Day period, the Buyer shall be deemed to have agreed with the apportionments specified in Sellers’ written statement.If, after the Core Portfolio Closing, an error or omission in the calculation of the Accrued Expenses, Prepaid Expenses, Accrued Income or Prepaid Income is found by one of the parties hereto, such error or omission shall be promptly corrected, and the party hereto who received any over-payment as a result thereof shall pay the amount of such over-payment in cash to the party hereto entitled thereto; provided, however, that such obligation to correct apportionments shall only survive the Core Portfolio Closing for a period of 365 days; provided, further, that any disagreement with respect to such calculation shall be resolved pursuant to the procedures set forth in this Section 2.2(b). (c)The Initial Stock Value shall be (i) (A) reduced by the excess, if any, of the aggregate amount of Accrued Expenses over the aggregate amount of Prepaid Expenses and (B) increased by the excess, if any, of the aggregate amount of Prepaid Expenses over the aggregate amount of Accrued Expenses, and (ii) (A) reduced by the excess, if any, of the aggregate amount of Prepaid Income over the aggregate amount of Accrued Income and (B)increased by the excess, if any, of the aggregate amount of Accrued Income over the aggregate amount of Prepaid Income, in the case of each of the foregoing clauses (i) and (ii), as such amounts are mutually agreed or finally resolved in accordance with Section 2.2(b).In addition, the Initial Stock Value shall be increased by the amounts held by third parties as of the Core Portfolio Closing Date with respect to all amounts related to the matters set forth on Schedule 2.2(c) hereof as of the Core Portfolio Closing Date, as set forth in a certificate delivered by Sellers to the Buyer no less than ten (10) Business Days prior to the Core Portfolio Closing Date. 5 2.3 Payments and Computations. All payments to be made under this Agreement by any party hereto shall be paid by wire transfer of immediately available funds to the account or accounts designated by the party receiving such payment.All computations of interest with respect to any amounts due from or to either party hereto pursuant to this Agreement will be made on the basis of a year of 365 days, in each case for the actual number of days (excluding the first day, but including the last day) occurring in the period for which such interest is payable.All calculations of shares of Buyer Common Stock issuable pursuant to Section 2 and Section 3 of this Agreement shall (i) be equitably adjusted for any stock split, stock dividend, extraordinary cash dividend, recapitalization, reclassification, recombination or the like with respect to the entire class of Buyer Common Stock that occurs between the date of this Agreement and the applicable Closing Date, and (ii) rounded down to the largest whole number of shares. SECTION 3. PURCHASE AND SALE OF HUD COMPANY SECURITIES Purchase Price. (a)(i)If the New HUD Indebtedness has been obtained and closed on or prior to March 31, 2010, then the aggregate purchase price for the HUD Company Securities payable by the Buyer to Sellers at the HUD Portfolio Closing shall be $270,396,701 (the “Base HUD Portfolio Purchase Price”), consisting of: (A)an amount in cash equal to $65,102,704 (the “HUD Portfolio Cash Consideration”); (B)$0 (the “Initial HUD Portfolio Stock Value”), increased or decreased in accordance with Sections 3.1 and 3.2 (such adjusted Initial HUD Portfolio Stock Value, the “HUD Portfolio Adjusted Stock Value,” and such adjustments, the “HUD Portfolio Closing Adjustments”), in the form of a number of shares of Buyer Common Stock (such shares, the “HUD Portfolio Stock Consideration”) calculated pursuant to Section 3.1(b); and (C)up to $205,293,997 of Indebtedness of Sellers or the HUD Companies assumed by the Buyer, which such Indebtedness shall be designated in a certificate delivered by Sellers no later than five (5) Business Days prior to the HUD Portfolio Closing Date (the “Assumed HUD Portfolio Indebtedness”); and (ii)If the New HUD Indebtedness has not been obtained and closed on or prior to March 31, 2010, then (x) the provisions of Section 3.1(a)(i) above shall not be applicable, (y) notwithstanding anything set forth in Section 3.1(a)(i) above, any terms that are defined both in this Section 3.1(a)(ii) and Section 3.1(a)(i) shall have the meanings ascribed thereto in this Section 3.1(a)(ii) for all purposes of this Agreement, and (z) the aggregate purchase price for the HUD Company Securities payable by the Buyer to Sellers shall be $260,396,701 (the “Base HUD Portfolio Purchase Price”), consisting of: (A)an amount in cash equal to $88,559,209 (the “HUD Portfolio Cash Consideration”); 6 (B)$65,099,175 (the “Initial HUD Portfolio Stock Value”), increased or decreased in accordance with Sections 3.1 and 3.2 (such adjusted Initial HUD Portfolio Stock Value, the “Adjusted HUD Portfolio Stock Value,” and such adjustments, the “HUD Portfolio Closing Adjustments”), in the form of a number of shares of Buyer Common Stock (such shares, the “HUD Portfolio Stock Consideration”) calculated pursuant to Section 3.1(b); (C)up to $75,687,797 of Indebtedness assumed by the Buyer, which such Indebtedness shall be designated in a certificate delivered by Sellers no later than five (5) Business Days prior to the HUD Portfolio Closing Date (the “Assumed HUD Portfolio Indebtedness”); and (D)either (1) a promissory note made by one or more of the HUD Companies (that are not obligated for any Assumed HUD Portfolio Indebtedness) determined pursuant to Section 6.20, to the Sellers in a principal amount of $31,050,520 in substantially the form attached hereto as ExhibitB-2 (the “HUD Portfolio Note”), which HUD Portfolio Note shall be guaranteed by the Buyer, or (2) at the election of Sellers upon notice delivered no less than ten (10) Business Days prior to the HUD Portfolio Closing Date, an increase in the Initial HUD Portfolio Stock Value pursuant to (B) above inan amount specified in such notice up to $31,050,520 with a corresponding reduction in the principal amount of the HUD Portfolio Note; provided, however that Sellers may not elect to increase the Initial HUD Portfolio Stock Value in excess of the amount which would result in the issuance of Buyer Common Stock in an amount that when added to the Buyer Common Stock beneficially owned by Sellers as reported on the most recent Schedule 13D or Schedule 13G filed by Sellers or their Affiliates, would result in Sellers or any of their Affiliates beneficially owning more than 9.89% of the Buyer Common Stock upon the HUD Portfolio Closing Date. The Base HUD Portfolio Purchase Price as adjusted pursuant to this Agreement is referred to as the “HUD Portfolio Final Purchase Price.”The HUD Portfolio Cash Consideration, HUD Portfolio Stock Consideration and the HUD Portfolio Note shall be paid to Sellers or their Affiliates as directed by Sellers in a notice delivered no less than three (3) Business Days prior to the HUD Portfolio Closing. (b)The number of shares of Buyer Common Stock that comprise the HUD Portfolio Stock Consideration shall equal the HUD Portfolio Adjusted Stock Value divided by the average VWAP for the five Trading Day period ending with the Trading Day immediately prior to the HUD Portfolio Closing Date (the “HUD Portfolio Closing Date VWAP”); provided, however, that the HUD Portfolio Closing Date VWAP (i) shall equal 110% of the Initial VWAP if the HUD Portfolio Closing Date VWAP is greater than 110% of the Initial VWAP and (ii) shall equal 90% of the Initial VWAP if the HUD Portfolio Closing Date VWAP is less than 90% of the Initial VWAP. (c)(i)If the New HUD Indebtedness has been obtained and closed on or prior to March 31, 2010, then on the HUD Portfolio Closing Date, the Initial HUD Portfolio Stock Value shall be (i) increased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed HUD Portfolio Indebtedness is less than $205,293,997or (ii) decreased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed HUD Portfolio Indebtedness is greater than $205,293,997. 7 (ii)If the New HUD Indebtedness has not been obtained and closed on or prior to March 31, 2010, then on the HUD Portfolio Closing Date, the Initial HUD Portfolio Stock Value shall be (i) increased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed HUD Portfolio Indebtedness is less than $75,687,797or (ii) decreased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed HUD Portfolio Indebtedness is greater than $75,687,797. (d)Notwithstanding the foregoing, if CapitalSource notifies Buyer at least two (2) Business Days prior to the HUD Portfolio Closing Date that CapitalSource reasonably anticipates that, following the various adjustments required pursuant to Sections 3.1 and 3.2 hereof, the aggregate dollar value of the HUD Portfolio Stock Consideration (the “Closing HUD Portfolio Stock Value Amount”) valued at the VWAP as of the day prior to the date such notice is delivered (the “Closing HUD Portfolio Stock Value”) may be greater than 25% of the sum of (A) the HUD Portfolio Cash Consideration, plus (B) the Closing HUD Portfolio Stock Value Amount, plus (C) the amount of the Assumed HUD Portfolio Indebtedness, plus (D) the principal amount of the HUD Portfolio Note (the dollar amount of such excess, the “HUD Portfolio Excess Stock Value”), then the number of shares of Buyer Common Stock comprising the HUD Portfolio Stock Consideration shall be reduced by an amount that equals the Excess Stock Value divided by the Closing HUD Portfolio Stock Value, and the HUD Portfolio Excess Stock Value shall be paid by the Buyer to Sellers in the form of a new promissory note made by the Buyer to Sellers in the principal amount of the HUD Portfolio Excess Stock Value (the “HUD Portfolio Adjustment Note”) in the form attached hereto as Exhibit B-2. (e)Tax Treatment of the Purchase and Sale of HUD Company Securities.Solely for U.S. federal Income Tax purposes, the Buyer and each Seller, as applicable, shall treat the purchase and sale of the HUD Company Securities as a purchase and sale of each of the HUD Properties.The purchase price for Income Tax purposes of the HUD Properties and other assets shall equal the HUD Portfolio Final Purchase Price (plus any other items constituting consideration for purposes of Section 1060 of the Code).The allocation of such purchase price to the HUD Properties and other assets of the HUD Companies shall be agreed to by the Buyer and the Sellers within ninety (90) days after the HUD Portfolio Closing Date. The Buyer and Sellers and each of their respective Affiliates shall take all actions and properly and timely file all Tax Returns (including, but not limited to, IRS Form 8594 (Asset Acquisition Statement)) consistent with such allocation.None of the Sellers or the Buyer shall take any position for Income Tax purposes (whether in audits, Tax Returns or otherwise) that is inconsistent with such allocation unless required to do so by applicable Law. In the event that any Tax authority disputes such allocation, Sellers or the Buyer, as the case may be, shall promptly notify the other party of the nature of such dispute. (f)If, as of March 31, 2010, Sellers have obtained the New HUD Indebtedness but the various requirements that are conditions precedent to the Buyer’s assumption of such indebtedness (including, without limitation, the Seller Consents) have not been fulfilled, the HUD Portfolio Closing Date shall be automatically extended; provided, that such extension shall not effect the rights of the parties to terminate this Agreement pursuant to Section 10.1(a)(i). 8 3.2 Additional Adjustments and Apportionments. (a)Sellers and the Buyer hereby acknowledge and agree that, as of the HUD Portfolio Closing Date: (i) certain costs and expenses, including any Taxes (franchise, income or other), relating to the HUD Companies and the HUD Properties, (A) may have accrued during and be applicable for the period ending at 12:01 a.m. (New York time) on the HUD Portfolio Closing Date (such period, the “Pre-HUD Portfolio Closing Period”) but will not have been paid by Sellers or the applicable HUD Company prior to the end of the Pre-HUD Portfolio Closing Period (such accrued expenses, if any, that are unpaid as of the end of the Pre-HUD Portfolio Closing Period being hereinafter referred to as “Accrued HUD Portfolio Expenses”) or (B) will not accrue until, or may be applicable for, the period after 12:01 a.m. (New York time) on the HUD Portfolio Closing Date (the “Post-HUD Portfolio Closing Period”) but will have been paid by Sellers or one or more of the applicable HUD Companies prior to the beginning of the Post-HUD Portfolio Closing Period (such unaccrued expenses, if any, that have been prepaid as of the beginning of the Post-HUD Portfolio Closing Period being hereinafter referred to as “Prepaid HUD Portfolio Expenses”); and (ii)certain items of income and revenue relating to the HUD Companies and the HUD Properties, including, without limitation, rental income (excluding Past Due Rent), (A)may have accrued during or be applicable for the Pre-HUD Portfolio Closing Period but will not have been paid during the Pre-HUD Portfolio Closing Period (such accrued income, revenue and other amounts, if any, that are unpaid as of the end of the Pre-HUD Portfolio Closing Period, the “Accrued HUD Portfolio Income”) or (B)will not accrue until, or may be applicable for, the Post-HUD Portfolio Closing Period but will have been paid prior to the Post-HUD Portfolio Closing Period (such unaccrued income, revenue and other amounts, if any, that has been prepaid as of the beginning of the Post-HUD Portfolio Closing Period being hereinafter referred to as “Prepaid HUD Portfolio Income”).Subject to the other provisions herein contained, the Accrued HUD Portfolio Expenses, Prepaid HUD Portfolio Expenses, Accrued HUD Portfolio Income and Prepaid HUD Portfolio Income shall be apportioned (on the basis of a 365 day year) to Sellers with respect to the Pre-HUD Portfolio Closing Period and the Buyer with respect to the Post-HUD Portfolio Closing Period.Notwithstanding the foregoing, “Accrued HUD Portfolio Income” shall exclude any Past Due Rent, and “Accrued HUD Portfolio Expenses” shall exclude any accrued, but unpaid costs or expenses for which a Tenant is obligated to reimburse any of the HUD Companies pursuant to the terms of a Property Lease;provided, however, that in the event a Tenant is, as of the HUD Portfolio Closing Date, in default of (and all applicable cure periods have expired), or disputing any obligation to pay such costs or expenses, the amount thereof shall be payable by Sellers for purposes of establishing the apportionments contemplated by this Section 3.2(a).Subsequent to the HUD Portfolio Closing Date, the Buyer shall use its commercially reasonable efforts to enforce the terms of the applicable Property Lease and shall remit to Sellers the amount of any such defaulted or disputed costs together with any Past Due Rent actually collected by the Buyer less any fees and expenses incurred by the Buyer in collecting such monies.In addition to the foregoing, any amounts held by Sellers or any of the HUD Companies as deposits as set forth on Section 4.6(e) of Sellers’ Disclosure Schedule (excluding any amount set forth on Schedule 2.2(c)), will be paid (if not already held in an account of the HUD Companies) over to the Buyer on the HUD Portfolio Closing Date, or contributed to the HUD Companies on or prior to the HUD Portfolio Closing Date. 9 (b)Not later than ten (10) Business Days prior to the HUD Portfolio Closing Date, Sellers shall prepare and deliver to the Buyer a written statement setting forth, as of the HUD Portfolio Closing Date, a reasonably detailed good faith calculation ofthe Accrued HUD Portfolio Expenses, Prepaid HUD Portfolio Expenses, Accrued HUD Portfolio Income and Prepaid HUD Portfolio Income for each of the HUD Companies and HUD Properties.The Buyer shall have the right to review such written statement and shall notify Sellers of any objection thereto within three (3) Business Days after the receipt thereof.Sellers and the Buyer shall negotiate in good faith to attempt to resolve any objection made by the Buyer, provided that if the parties are unable to agree upon a reasonably detailed calculation of such amounts at least five (5) Business Days prior to the HUD Portfolio Closing Date, the Buyer and Sellers shall promptly cause the Accountant to review this Agreement and the disputed amounts for the purposes of calculating such disputed amounts (it being understood that in making such calculation, the Accountant shall be functioning as an expert and not as an arbitrator).In making such calculation, the Accountant shall consider only those amounts in the Sellers’ calculation of the Accrued HUD Portfolio Expenses, Prepaid HUD Portfolio Expenses, Accrued HUD Portfolio Income and Prepaid HUD Portfolio Income as to which Buyer has disagreed.The Accountant shall deliver to the Buyer and Sellers, as promptly as practicable, a report setting forth its estimation of each disputed amount.The fees and expenses of any such Accountant shall be shared equally between the Buyer and CapitalSource.If the Buyer does not notify Sellers of any objection within such three Business Day period, the Buyer shall be deemed to have agreed with the apportionments specified in Sellers’ written statement.If, after the HUD Portfolio Closing, an error or omission in the calculation of the Accrued HUD Portfolio Expenses, Prepaid HUD Portfolio Expenses, Accrued HUD Portfolio Income or Prepaid HUD Portfolio Income is found by one of the parties hereto, such error or omission shall be promptly corrected, and the party hereto who received any over-payment as a result thereof shall pay the amount of such over-payment in cash to the party hereto entitled thereto; provided, however, that such obligation to correct apportionments shall survive only the HUD Portfolio Closing for a period of 365 days; provided, further, that any disagreement with respect to such calculation shall be resolved pursuant to the procedures set forth in this Section 3.2(b). (c)The Initial HUD Portfolio Stock Value shall be (i) (A) reduced by the excess, if any, of the aggregate amount of Accrued HUD Portfolio Expenses over the aggregate amount of Prepaid HUD Portfolio Expenses and (B) increased by the excess, if any, of the aggregate amount of Prepaid HUD Portfolio Expenses over the aggregate amount of Accrued HUD Portfolio Expenses, and (ii) (A) reduced by the excess, if any, of the aggregate amount of Prepaid HUD Portfolio Income over the aggregate amount of Accrued HUD Portfolio Income and (B)increased by the excess, if any, of the aggregate amount of Accrued HUD Portfolio Income over the aggregate amount of Prepaid HUD Portfolio Income, in the case of each of the foregoing clauses (i) and (ii), as such amounts are mutually agreed or finally resolved in accordance with Section 3.2(b).In addition, the Initial HUD Portfolio Stock Value shall be increased by the amounts held by third parties as of the HUD Portfolio Closing Date with respect to all amounts related to the matters set forth on Schedule 2.2(c) hereof as of the HUD Portfolio Closing Date, as set forth in a certificate delivered by Sellers to the Buyer no less than ten (10) Business Days prior to the HUD Portfolio Closing Date. 10 3.3 Delta Notes. Pursuant to those eleven Property Leases listed on Section 4.6(e) of Sellers’ Disclosure Schedule, where the Tenant is either Delta Health Group, Inc. orPensacola Health Trust, Inc. (the “Delta Leases”), the Tenant thereunder is obligated to pay percentage rent to the applicable HUD Portfolio Company.It is anticipated that prior to the HUD Portfolio Closing Date, each of the Delta Leases will be amended to remove the requirement that the Tenant pay percentage rent.In the event such lease amendments have not been entered into prior to the HUD Portfolio Closing Date, the Buyer shall collect and remit to the Sellers under the Delta Purchase Agreement all payments required to be made to such Sellers by CHR HUD Borrower, as successor by merger to CSE SNF Holding II LLC, pursuant to Section 2.9 of the Delta Purchase Agreement (as in effect on November 16, 2009, and a true and correct copy of which agreement has been provided by CHR HUD Borrower to the Buyer) and shall indemnify CHR HUD Borrower in the event it fails to remit any such payments; provided, however, that in no event shall Buyer be obligated to make any such payments (or to indemnify CHR HUD Borrower, or otherwise be liable, for failing to make such payments) except to the extent of collected funds actually received from Tenants under the Delta Leases as payments of percentage rent thereunder.At the HUD Portfolio Closing, the Buyer and CHR HUD Borrower shall enter into an agreement in form and substance reasonably acceptable to each with respect to the foregoing.For avoidance of doubt, the parties acknowledge and agree that the Buyer has not agreed to assume any obligations under the Delta Purchase Agreement, including but not limited to those set forth in Section 2.9 thereof. SECTION 4. SELLERS’ REPRESENTATIONS AND WARRANTIES As a material inducement to the Buyer to enter into and perform its obligations under this Agreement, Sellers hereby jointly and severally represent and warrant, except as set forth in Sellers’ Disclosure Schedule, to the Buyer as of the date hereof and as of the Core Portfolio Closing Date (except as otherwise herein indicated) as follows.For purposes of this Section 4, any reference to “Acquired Company” shall include in addition to the Acquired Companies, the HUD Companies, Casablanca Holdings and the Casablanca Subsidiaries and each Subsidiary of the foregoing, and any reference to “Acquired Property” shall include each HUD Property and each Casablanca Property and any reference to “Acquired Company Securities” shall include the HUD Company Securities and the Casablanca Units, in each case unless the context specifically provides otherwise. 4.1 Organization and Good Standing. CapitalSource is a corporation, CSE Mortgage, CSE SLB, CHR HUD Borrower and SNF Holding are each a limited liability company, and each Acquired Company is a limited liability company, partnership, limited partnership or Delaware statutory trust (as the case may be), in each case duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization, and each Seller and each Acquired Company has all necessary power and authority to conduct its business as presently conducted and to own and lease the Acquired Properties and assets used in connection therewith and to perform all of its obligations under each agreement and instrument by which it is bound.Each Seller and each Acquired Company is qualified to do business and is in good standing in each jurisdiction where the nature or character of the property owned, leased or operated by it or the nature of the business transacted by it makes such qualification necessary, except where the failure to be so qualified would not have a Material Adverse Effect on the Acquired Companies either individually or in the aggregate.Section 4.1 of Sellers’ Disclosure Schedule sets forth all jurisdictions in which each Seller and each Acquired Company is qualified to do business, in each case identifying the entity or entities so qualified to do business in such jurisdictions. 11 4.2 Power and Authorization. Each Seller has all requisite organizational power and authority to enter into and perform its obligations under this Agreement and under the other Transaction Documents to which it is a party.The execution, delivery and performance by each Seller of this Agreement and the other Transaction Documents to which it is a party have been duly authorized by all necessary corporate, partnership, limited liability company or other action.This Agreement has been duly and validly executed and delivered by each Seller and constitutes the legal, valid and binding obligation of each Seller, enforceable against each of them in accordance with its terms and, when executed and delivered as contemplated herein, each Transaction Document to which each Seller is a party will constitute the legal, valid and binding obligation of each Seller, enforceable against each Seller in accordance with its terms, in each case subject to applicable bankruptcy, insolvency and similar laws affecting the enforceability of creditors’ rights generally, general equitable principles, the discretion of courts in granting equitable remedies and matters of public policy. 4.3 Capitalization. (a)Sellers are the beneficial owners of the Acquired Company Securities and the HUD Company Securities and CSE SLB is the beneficial owner of the Casablanca Units, free and clear of all liens, charges, security interests and other adverse claims of any kind except as set forth on Section4.3(a) of Sellers’ Disclosure Schedule regarding Acquired Company Securities securing the CSE Indebtedness (the “Permitted Securities Encumbrances”).Upon payment of the Final Purchase Price, the Buyer will own good, valid and marketable title to the Acquired Company Securities and the Casablanca Option, free and clear of all liens, charges, security interests, rights of first refusal or first offer, and other adverse claims of any kind, other than those arising solely through the Buyer’s acts and except for the Permitted Securities Encumbrances listed on Section4.3(a) of Sellers’ Disclosure Schedule. (b)The Acquired Company Securities and the HUD Company Securities represent all of the issued and outstanding equity interests of the Acquired Companies and the HUD Companies, respectively, and the Casablanca Units represent all of the issued and outstanding equity interests of Casablanca Holdings, and in each case, are owned, beneficially, by Sellers as set forth in Section4.3(b) of Sellers’ Disclosure Schedule.Casablanca Holdings or its direct or indirect wholly owned subsidiaries own 100% of the issued and outstanding equity, partnership, membership and similar interests of each of the Casablanca Subsidiaries.Except as set forth on Section4.3(b) of Sellers’ Disclosure Schedule, there are no outstanding offers, options, warrants, rights, agreements or commitments of any kind (contingent or otherwise), including rights of first refusal, first offer or employee benefit arrangements, relating to the issuance, conversion, registration, voting, sale, repurchase or transfer of any equity interests or other securities of any Acquired Company or obligating Sellers or any Acquired Company to purchase or redeem any such equity interests or other securities.
